Citation Nr: 0531671	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a left total hip 
replacement and removal of a foreign body.

REPRESENTATION

Appellant represented by:	Jeany Mark, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Togus, Maine, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a left total hip replacement and 
removal of a foreign body.

The veteran provided testimony in support of his appeal at a 
videoconference hearing that was chaired by the undersigned 
in February 2003, a transcript of which has been made part of 
the record.

In August 2003, the Board denied the matter on appeal.  The 
veteran appealed that decision.  In March 2004, his private 
attorney, together with the Secretary of VA, filed a Joint 
Motion for Remand, asking the United States Court of Appeals 
for Veterans Claims (the Court) to vacate the Board decision 
and remand the matter for adequate notice.  The Court granted 
the motion by Order dated in March 2004.

In January 2005, the Board remanded the appeal to the agency 
of original jurisdiction (AOJ), for compliance with the 
Court's Order instructing VA to give proper notice to the 
veteran.  The AOJ completed the requested development and the 
Manchester, New Hampshire, RO certified the matter back to 
the Board, in October 2005.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  No additional disability of the left hip was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA, or by an event not reasonably foreseeable, in 
connection with VA medical treatment provided in December 
2000 or February 2001.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of left total hip replacement and removal of a 
foreign body claimed to be due to VA medical treatment, are 
not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 and 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.
In this case, VA provided notice of the evidence needed to 
substantiate the claim for benefits under Section 1151 in a 
VCAA letter dated in February 2005.  That letter also 
notified the veteran of the divisions of responsibility 
between him and VA to furnish the necessary evidence and 
information, and asked him to submit any evidence in his 
possession that pertains to his claim. 

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield.  There has been no 
allegation nor showing of prejudice in this case.

Thus, to the extent that any notice in this case may have 
been inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his claim 
prior to final adjudication by VA (as shown by his having 
submitted a November 2004 private physician's statement in 
support of his claim, and by the actual content of his 
testimony before the undersigned in February 2003) provided 
"a meaningful opportunity to participate in the adjudication 
process."  See Short Bear.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has obtained a 
medical opinion, felt to be necessary for an equitable 
resolution of this appeal.  There is no indication that the 
record is incomplete in any way.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background

Historical private and VA medical records note a history of 
left hip pain and questionable degenerative joint disease of 
the left hip.

VA medical records dated from March 2000 to December 2000 
show that the veteran was seen for complaints of chronic left 
hip pain.  An October 2000 orthopedic record notes that he 
reported increasing left hip pain over the past year, which 
was quite disabling.  The veteran was able to ambulate with a 
cane.  X-ray studies showed marked left hip degenerative 
joint disease (DJD).  The doctor discussed the risks and 
benefits of total hip arthroplasty, including risks not 
limited to but including infection, bleeding, DVD, and death.  
It was noted that the veteran understood the various risks 
and indications, as well as other options, and wished to 
proceed with left hip replacement surgery.

The veteran underwent a preoperative examination in November 
2000, in preparation for left hip replacement surgery 
scheduled for December 2000.  

According to a December 2000 VA orthopedic record, the 
veteran had disabling left hip pain with reduced hip 
rotation.  It was noted that the veteran freely consented 
after hearing both the possible goals as well as the possible 
complications.

A VA hospital operative report dated on December 18, 2000, 
reflects a preoperative diagnosis of osteoarthritis of the 
left hip.  The veteran underwent a total left hip 
replacement.  The report noted that the hip was reduced and 
taken through a full range of motion and found to provide 
good stability.  All sponge and needle counts were correct.

According to a VA orthopedic record dated December 20, 2000, 
post-operative films revealed a foreign body in the greater 
trochanter and abductor mechanism.  These findings were 
reviewed with the veteran.  The doctor indicated that while 
the foreign body could be removed from the bone, it was not 
recommended, because it increased his risk for infection, 
and, provided it did not migrate, should not cause any 
problems.  The veteran understood and agreed with the plan.

A January 2001 VA orthopedic record shows that the veteran 
was seen for removal of sutures following his left hip 
replacement surgery.  It was noted that he had a history of 
two episodes which sounded like subluxation of the hip that 
spontaneously went out while doing specific physical therapy.  
Examination of the hip showed full range of motion.  The 
veteran was cautioned to stop all forms of physical therapy 
and to concentrate only on gait training without specific 
exercises that might endanger the hip.

A January 2001 private medical record notes that the veteran 
was seen status post left hip replacement surgery in December 
2000.  It was noted that the veteran reported two episodes of 
his hip popping out.  He said that he had immediate 
improvement in his hip and was left with only a vague 
discomfort.  The diagnostic assessment was status post hip 
replacement with some sense of subluxation.

A VA orthopedic record dated in January 2001 notes that the 
veteran reported multiple episodes of painful subluxation of 
the hip following his left total hip arthroplasty in December 
2000.  On physical examination, his wound was healing 
cleanly.  He used a cane for ambulation.  Leg lengths were 
clinically equal.  It was noted that he demonstrated guarding 
motion and considerable apprehension on flexion and internal 
rotation.  Neurovascular status in the lower extremities was 
good.  X-ray studies revealed hip arthroplasty with 
acetabular component vertically placed and vertical placement 
of the acetabulum.  A broken drill bit was noted in the 
greater trochanteric area.

The assessment was status post total joint arthroplasty, 
left, with recurrent subluxation.  The doctor discussed the 
potential and purpose for surgical treatment consisting of 
revision with repositioning of the acetabular component.  It 
was noted that the broken drill bit could be removed at that 
time.  The doctor outlined the risks and consequences of 
surgery.  The veteran indicated that he understood such 
considerations and wished to proceed with surgery.  He was 
scheduled for revision arthroplasty, left hip, following 
appropriate medical work-up.

A February 2001 VA operative record notes a preoperative 
diagnosis of status post left total hip arthroplasty, with 
instability.  The veteran underwent a revision of left total 
hip arthroplasty, with replacement of acetabular component.  
It was noted that the veteran tolerated the procedure well 
and left the operating room in good condition.  A post- 
operative X-ray showed improved acetabular position with the 
veteran doing well in the post-operative period.

VA medical records dated in February 2001, April 2001 and 
August 2001 show that the veteran was seen for post-operative 
follow-up of his revision left hip arthroplasty.  A February 
2001 record notes that he reported that he was doing well. 
Objective findings included well-approximated incision line 
with no signs or symptoms of infection.  Minimal discomfort 
was reported.  The diagnostic assessment was satisfactory 
post-operative period.

An April 2001 record reflects that the veteran was doing very 
well post-operatively, with no complaints.  On objective 
examination, it was noted that he was walking without 
Trendelenburg limp.  His range of motion was full and 
functional.  X-ray studies reflected maintenance of good 
position with no evidence of post-operative complications or 
loosening.  The diagnostic assessment was satisfactory post 
revision, left total hip arthroplasty.  An August 2001 record 
shows that the veteran was doing "very well" with only 
occasional stiffness of the left hip. X-ray studies showed 
"maintenance in good position."

On VA examination conducted in June 2001, the veteran related 
a history of severe osteoarthritis of the left hip and 
subsequent total left hip arthroplasty in December 2000.  It 
was noted that a broken drill bit of small caliber was 
discovered on X-ray study and he suffered multiple episodes 
of painful subluxation following the December 2000 procedure.  
The veteran related that he felt that he was considerably 
disabled by these episodes and was hesitant to carry out 
activities of daily living due to fear of pain and 
subluxation.  It was noted that a revision of the left total 
hip replacement was performed in February 2001, with removal 
of the drill bit.

The veteran reported that the pain in his left hip was 
essentially gone, but he did experience fatigue in his legs 
when walking any distance.  It was noted that the veteran had 
a history of low back pain with radiation into the right 
posterior leg, prior to his hip surgery.  Weakness affected 
both legs.  Swelling and stiffness were denied.  The veteran 
used a cane on the left due to pain in his right leg.

On physical examination, it was noted that the veteran's 
right leg was 1/4 inch "short."  It was also noted that 
this had been the case prior to the first operation and that 
the left length discrepancy had disappeared with the second 
surgery.  Range of motion testing showed left hip flexion 
from 0 to 100 degrees.  Internal rotation on the left was 
from 0 to 15 degrees, with onset of pain.  External rotation 
on the left was from 0 to 30 degrees.  Abduction on the left 
was from 0 to 40 degrees.

The diagnostic impression was status post degenerative joint 
disease of the left hip; status post left total joint 
arthroplasty, with recurrent subluxation and retained drill 
bit, and status post revision of left total hip arthroplasty, 
with replacement of acetabular component and removal of 
broken drill bit.

The examiner concluded that the veteran had finally achieved 
the outcome that was originally intended for his left total 
hip replacement.  It was noted that the second operation was 
likely to have traumatized some additional tissues with 
increase in scar tissue, but the end result appeared 
satisfactory.  No measurable deficits were found, other than 
easy fatigability and decreased endurance that was present 
prior to his hip operations.  The examiner commented that his 
non-service-connected health problems largely overshadowed 
the effects of a second hip operation.  The drill bit was too 
small and not strategically located to produce significant 
problems.

During the February 2003 videoconference hearing, the veteran 
testified that his left hip problems began in 1996 and 
eventually his doctor recommended hip replacement surgery.  
He related that he experienced intense pain and subluxation 
of the hip following the December 2000 surgery.  He reported 
an improvement in his symptoms following the February 2001 
revision surgery.  He continued to experience fatigue in the 
left lower extremity and slight, occasional pain.

In November 2004, the veteran's attorney submitted the 
following statement, dated that same month, from Dr. A.A., a 
private physician:

I have reviewed this patient's medical 
records and other relevant documents in 
his claims file for the purpose of making 
a medical opinion concerning the cause of 
his left hip disability.

[The veteran] has documentation of severe 
left hip degenerative disease by exam and 
x-ray.  This prompted him to undergo a 
total left hip replacement on December 
18, 2000.  Subsequent post-operative 
films showed 1) a broken drill bit in the 
greater trochanteric area and 2) vertical 
placement on the acetabular component.

While undergoing rehabilitation physical 
therapy, [the veteran] experienced 
multiple episodes of pain and feeling his 
hip "popping out."  He was then told to 
back off on his physical therapy and 
merely work on his gait.  He never felt 
comfortable or secure with ambulation or 
functioning of the hip and continued to 
function with a guarded gait.

On January 18, 2001 he received a second 
opinion from another orthopedic surgeon 
who recommended a revision hip 
arthroplasty.  Status post the second 
surgery with repositioning of the 
acetabular component and removal of the 
drill bit, [the veteran's] pain and 
subluxation episodes ceased.

Mispositioning of the acetabular 
component and breaking off a drill bit in 
a patient's hip are both unfortunate 
mistakes.  The delay in remedying the 
situation left [the veteran] with a delay 
in his rehabilitation.  At his advanced 
age muscles atrophy and weaken more 
quickly.  Time can often be of the 
essence when a revision arthroplasty is 
needed.  Clearly, [the veteran] is doing 
much better after his revision; however, 
the delay in recognizing and remedying 
the problem left him with a prolonged and 
more difficult rehabilitation course.

The veteran's private attorney submitted the above medical 
opinion in conjunction with a cover letter asking that the 
claim be granted, based on that opinion revealing, according 
to the private attorney, "additional disability as a result 
of VA's two errors in the December 2000 surgery."

Additional medical records, reflecting outpatient medical 
treatment furnished by VA in the years 2003 through 2005, 
have been associated with the claims files as well, but none 
of these records reveals the current manifestation of a 
disability of the left hip that could be deemed a chronic 
residual of the VA surgeries of December 2000 and February 
2001, nor does any of these records establish, or even 
suggest, a link, or causal relationship, between any current 
left hip disability and the surgical care provided by VA.

III.  Legal Analysis

For claims filed subsequent to October 1, 1997, the 
provisions of 38 U.S.C.A. § 1151 award compensation benefits 
for a qualifying additional disability or a qualifying death 
of a veteran in the same manner as if such additional 
disability or death were service connected.

A disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment or examination furnished the veteran under 
any law administered VA, either by a Department employee or 
in a Department facility as defined in § 1701(3)(A) of this 
title, and the proximate cause of the disability or death 
was: carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment 
or examination; or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

An essential requirement for compensation under 38 U.S.C.A. § 
1151 is that treatment result in additional disability.  In 
this case, the Board finds that the December 2000 surgery, 
while necessitating additional surgery, did not cause 
additional disability for purposes of § 1151.

There are two medical opinions in this case.  The first is 
the opinion given in June 2001 by a VA physician after 
examining the veteran.  This physician concluded that the 
veteran had achieved the desired outcome from his left total 
hip replacement procedure, with no measurable additional 
deficits shown.  While some complaints of fatigue and 
decreased endurance were reported, it was noted that such had 
existed prior to his hip operations.

Additionally, the examiner specifically found that the drill 
bit left in the veteran's left hip following the first 
surgery was too small and not strategically located to 
produce any significant problems.  In any event, the drill 
bit was removed in February 2001, and VA post-operative 
medical records show that the veteran reported that he was 
doing well and offered no left hip complaints.  Objective 
findings reflect that he was walking without a limp and had 
full and functional range of motion.  X-ray studies of the 
left hip showed maintenance in good position.

While the examiner did note that there was additional scar 
tissue following surgery, the examiner did not report any 
additional disability from the scar tissue.

The second medical opinion of record is the one offered by 
Dr. A.A. in November 2004.  This medical opinion makes 
reference to two "unfortunate mistakes" by VA 
(mispositioning of the acetabular component and the breaking 
off of a drill bit in the veteran's left hip), but it then 
indicates that the "delay in remedying the situation" only 
caused a delay, as well as more difficulty, in the veteran's 
rehabilitation.  It does not identify a particular 
disability.  Accordingly, it is not probative as to the 
question of whether VA surgery caused additional disability 
in this case.  As such, it does not serve to evenly balance 
the evidence so as to make applicable the doctrine of 
reasonable doubt.

Finally, the Board has considered the veteran's sworn 
testimony during the February 2003 videoconference hearing.  
The veteran essentially reported that while he experienced 
intense pain and recurrent subluxation following the December 
2000 surgery, he had significant improvement in his symptoms 
since the February 2001 revision procedure with only slight, 
occasional left hip pain.  This level of symptomatology would 
seem to represent an improvement over his condition prior to 
surgery.

Thus, it has not been shown by competent evidence that any 
additional disability resulted from the VA left hip 
surgeries.  

While the Board has considered the veteran's statements and 
contentions, the record does not reflect that the veteran is 
a medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).  Thus, he would not be competent to 
say that any particular additional disability is the result 
of the VA surgery.

The vetera is competent to report observable symptoms.  The 
veteran's statements seem to agree with the medical findings, 
in that they suggest an improvement in, or even disappearance 
of, his symptoms after the removal of the drill bit. 

Accordingly, since the credible, competent evidence of record 
indicates that no additional left hip disability resulted 
from the VA treatment in question, the veteran's § 1151 claim 
is denied.  38 U.S.C.A. § 1151.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 2002), for residuals of a left total hip 
replacement and removal of a foreign body, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


